Exhibit 10.2

 

PERSONAL AND CONFIDENTIAL

 

Karen Tulloch

 

 

May 28, 2005

724 DeLasalle Court

 

 

Naperville, IL 60565

 

 

 

Dear Karen:

 

I am pleased to present this offer of employment to join APAC Customer
Service, Inc. (“APAC”) as Senior Vice President, Human Resources reporting to
me. The following terms will apply:

 

1.             Your start date will be June 13, 2005.

 

2.             Your starting base salary will be $237,500, on an annualized
basis payable bi-weekly (This “base salary” is stated for convenience only and
is not intended as an annual contract of employment.)  Your base salary will be
reviewed each year at the time when increases for executives of APAC are
considered.  At the present time that occurs on or about April 1 of each year.

 

3.             You will be a participant in APAC’s annual Management Incentive
Compensation Plan (“MIP”) as it exists from year to year (copy enclosed).  We
envision an opportunity of 10%-40%-80% for threshold-target-maximum performance,
respectively.  The payout of MIP will depend on APAC’s meeting its budgeted
financial performance and your meeting your individual and team performance
goals that will be established each year between you and the executive to whom
you report.

 

4.             You will be entitled to paid vacation of four (4) weeks and will
also be entitled to participate in all employee benefit plans and programs
extended to employees at the executive level (Benefits Summary enclosed).

 

5.             Subject to the approval of the Compensation Committee, you will
be granted options to purchase 300,000 shares of APAC stock at an exercise price
equal to the mean between the high and low prices at which APAC’s common stock
trades on the day such approval is rendered, as reported by Bloomberg Financial
Markets.  These options will vest at the rate of 20% per year during the first
five years of your employment.

 

6.             Upon joining the company, you will receive an Employment Security
Agreement, which outlines additional cash compensation protection in the event
of “Change in Control” of the Company (draft copy enclosed).

 

7.             As a condition of employment, you will sign an Agreement
Protecting Company Interests, a copy of which is enclosed.

 

--------------------------------------------------------------------------------


 

8.             Except for (1.) your termination of employment in connection with
a “change in control” as defined in the Employment Security Agreement referenced
above, or (2.) your termination of employment by APAC “for cause” (Defined as
“(i) gross misconduct or gross negligence in the performance of your employment
duties; (ii) willful disobedience by you of the lawful directions received from
the Company or from the person to whom you directly report or of established
policies of the Company; or (iii) commission by you of a crime involving fraud
or moral turpitude that can reasonably be expected to have an adverse effect on
the business, reputation or financial situation of the Company”), and provided
you sign a then-current Waiver & Release Agreement, APAC will pay you severance
equal to the monthly amount of your then-current Base Salary during each of the
following twelve (12) months following such termination.  Severance payments
will be made in accordance with either this agreement or the prevailing change
of control agreement, whichever is more advantageous to you; but in no event
will severance payments be made under both agreements.  Such payments will be
made on APAC’s customary payroll dates in installment equal to your regular
biweekly salary, less all applicable withholding taxes.

 

9.             This offer is extended contingent upon receipt of a completed
Application for Employment, satisfactory references, and adequate results of a
background investigation.

 

10.           You hereby represent and warrant that you are not subject to any
covenants, agreements of restrictions, including, without limitation, any
covenants, agreements or restrictions arising out of your prior employment or
independent contractor relationships, which would be breached or violated by
your acceptance of this offer of employment or by your performance of your
duties.  You acknowledge that it is APAC’s express policy to abstain from the
use or disclosure of the trade secrets and proprietary information of third
parties, and you hereby expressly covenant that you will not use or disclose
trade secrets or proprietary information of third parties while working at APAC.

 

Karen, we are excited about your joining APAC.  If you have any questions please
don’t hesitate to contact me.

 

 

Sincerely,

 

APAC CUSTOMER SERVICES, INC.

 

 

 

 

 

Robert J. Keller

ACCEPTED BY:

President and Chief Executive Officer

 

SLM/ml

 

 

 

 

/s/ Karen Tulloch

 

cc: S. Menzel

 

 

Karen Tulloch                May 28, 2005

 

--------------------------------------------------------------------------------